WEBB, Judge.
The defendant’s first assignment of error deals with the court’s overruling his motion for nonsuit. He contends there was no evidence that he fired a pistol first and all his evidence was to the effect that Buck Eller fired first. He argues from this that all the evidence shows self-defense. We do not agree. The State’s evidence shows that defendant shot Buck Eller. This is evidence from which the jury could conclude it was an unlawful killing. See *230State v. Hammonds, 290 N.C. 1, 224 S.E. 2d 595 (1976). The jury did not have to believe defendant’s evidence as to who fired the first shot. State v. Hankerson, 288 N.C. 632, 220 S.E. 2d 575 (1975), rev'd on other grounds, 432 U.S. 233, 97 S.Ct. 2339, 53 L.Ed. 2d 306 (1977).
The defendant also argues that since no ballistic evidence was introduced that showed the fatal bullet came from his pistol, it could as reasonably be concluded that the deceased shot himself. We hold the evidence that defendant fired at Buck Eller at point blank range is substantial evidence from which the jury could conclude the defendant shot Buck Eller. This is sufficient evidence to withstand a motion for nonsuit. See State v. Roseman, 279 N.C. 573, 184 S.E. 2d 289 (1971).
The defendant next assigns as error the charge of the court. In its charge, the court correctly defined self-defense and properly charged the jury that the burden of proving beyond a reasonable doubt the lack of self-defense was on the State. In defining the elements of self-defense, the court used the following expressions: “[t]he third element of self-defense that must be proved . . .” and “[t]he fourth element of self-defense that must be proved. . . .” The defendant contends that the use of these terms led the jury to believe that the defendant had to prove these elements of self-defense in order to be acquitted. The court did not say the defendant had to prove these elements. Reading the charge contextually and considering that the court instructed the jury that the State must prove the absence of self-defense, we do not believe the language of which defendant complains could have misled the jury. In the final mandate, the court charged the jury as follows:
“Finally, if the State has failed to satisfy you beyond a reasonable doubt, first, that Leroy Benton, Jr. did not reasonably believe under the circumstances as they existed at the time of the killing that he was about to suffer death or serious bodily injury at the hands of Robert Henry Eller; and second, that Leroy Benton, Jr. used more force than reasonably appeared to him to be necessary; and third, that Leroy Benton, Jr. was the aggressor, then the killing of Robert Henry Eller by Leroy Benton, Jr. would be justified on the grounds of self-defense, and it would be your duty to return a verdict of not guilty.”
*231The defendant contends this part of the final mandate was confusing to the jury. This language was taken from the North Carolina Pattern Jury Instructions, N.C.P.I. —Crim. 206.30. We hold that it is a proper charge and properly puts the burden on the State to prove beyond a reasonable doubt all elements of self-defense.
In his last assignment of error the defendant contends the court did not properly relate the law to the evidence thus violating G.S. 15A-1232. The court recounted the evidence of the State and defendant. The jury was then instructed what they would have to find from the evidence in order to find the defendant guilty or not guilty of the various charges. We hold this satisfies the requirements of G.S. 15A-1232.
No error.
Judge Mitchell concurs.
Judge MARTIN (Robert M.) dissents.